                                                                J S -6
1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                       CENTRAL DISTRICT OF CALIFORNIA
10
11
12    GREGG MCNAMARA,                           Case No. 2:18-cv-09481-AB (SHK)

13                                Petitioner,
                                                JUDGMENT
14                       v.

15    XAVIER BACERRA,
16                              Respondent.
17
18         Pursuant to the Order Accepting Findings and Recommendation of United
19   States Magistrate Judge,
20         IT IS HEREBY ADJUDGED that this action is DISMISSED with prejudice.
21
22   Dated: October 28, 2019
23                                      HONORABLE ANDRE BIROTTE JR.
24                                      United States District Judge

25
26
27
28
